*335Order, Supreme Court, Bronx County (Lucy Billings, J.), entered on or about December 4, 2007, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in defendants’ favor dismissing the complaint.
Defendants established prima facie their entitlement to judgment as a matter of law by demonstrating that at the time of plaintiffs accident it had been raining or snowing for several hours, that they had placed a mat on the vestibule floor, and that they had neither actual nor constructive notice of the particular wet condition that allegedly caused plaintiff to slip (see Garcia v Delgado Travel Agency, 4 AD3d 204 [2004]). Defendants were under no obligation “to cover the entire floor with mats and to continuously mop up all tracked-in water” (id.). In opposition, plaintiffs failed to raise a triable issue of fact as to notice (see id.). Concur—Lippman, EJ., Friedman, Catterson and Moskowitz, JJ.